Case 1:18-cv-00689-LMB-TCB Document 45 Filed 01/18/19 Page 1 of 1 PageID# 577




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


CYNTHIA JOHNSON,
  d^/a The Little Surf Shack,

                Plaintiff,
                                                                l:18-cv-689(LMB/TCB)


 ASHLY E. SANDS,etaf.

                Defendants.


                                             ORDER


       For the reasons stated in open court, it is hereby

       ORDERED that the Motion to Dismiss on Behalf of Ashly E. Sands [Dkt. No. 21] be and

is DENIED WITHOUT PREJUDICE. Plaintiff is instructed that if she elects to proceed with

limited jurisdictional discovery into defendant Sands's contacts with this jurisdiction and a

subsequent motion to dismiss for lack of personal jurisdiction is granted, plaintiff will be

responsible for reimbursing Sands for any costs or attorney's fees incurred in responding to those

discovery requests; and it is further

       ORDERED that defendant WowWee USA,Inc.'s Rule 12(b)(6) Motion to Dismiss for

Failure to State a Claim [Dkt. No. 11] and the Motion to Dismiss by Defendant Incopro Inc.

[Dkt. No. 17] be and are DENIED WITHOUT PREJUDICE.

       The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this / 8 day of January,2019.

Alexandria, Virginia



                                                                              /s/
                                                              Leonie M. Brinkema
                                                              United States District Judge
